Citation Nr: 1403793	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1946 to March 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2012, the Board reopened previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  At that time, the Board remanded the reopened claims to the RO for additional development.  In May 2013, the Board denied entitlement to service connection for bilateral hearing loss and remanded the tinnitus claim to the RO for additional development.  In August 2013, the Board again remanded the tinnitus claim to the RO for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

The Veteran does not have tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim of service connection for tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's October 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition to the information and evidence necessary to reopen a previously denied claim, he was notified of the information and evidence necessary to substantiate the underlying service connection claim and of the general criteria for assigning disability ratings and effective dates.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence. 

The duty to assist the Veteran has been satisfied for this claim.  The RO has obtained the Veteran's available service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained more recent VA treatment records pursuant to the Board's August 2013 remand.  The Board acknowledges that after several requests for records, it was determined by the RO that the Veteran's service treatment records were largely destroyed in a fire at the National Personnel Records Center in 1973.  The Veteran was previously notified of these circumstances in March 2005.  VA has a heightened obligation to assist the Veteran in the development of the case, and to explain its findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are unavailable through no fault of the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has also been afforded VA examinations that are adequate to decide the tinnitus claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, pursuant to the Board's August 2013 remand, the October 2013 examiner reviewed the claims file, and took into account the Veteran's statements and treatment records, which allowed for a fully-informed medical opinion regarding this claimed disability.  Id. 

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

II.  Analysis

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran filed a claim of service connection for tinnitus.  In submitted statements, he indicated that he has tinnitus and in others he did not mention tinnitus.  In VA and private treatment records and examination reports, the Veteran reported having tinnitus, denied having tinnitus, or tinnitus was not discussed.  The Board has remanded the claim for development primarily to determine if the Veteran in fact has tinnitus, or has had tinnitus during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  

Most recently, in October 2013, the Veteran underwent VA examination pursuant to the Board's August 2013 remand.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  Significantly, the examiner noted that the Veteran did not report current tinnitus.  The examiner also noted that the Veteran was asked many questions regarding his claim for tinnitus.  The discussion elicited a response from the Veteran that he was adamant that he does not have tinnitus, rather he has hearing loss.  The Veteran denied hearing sounds in his ear such as ringing, locust, etc.  He also had denied tinnitus during his 2012 VA examination.  The examiner concluded that the Veteran did not have tinnitus at the time of the examination or at any time in the past.

In consideration of the evidence of record, the Board finds that the Veteran does not have tinnitus, nor has he had tinnitus at any point during the pendency of the claim.  To the extent tinnitus is noted in the record, the Board finds that the information obtained from the October 2013 VA examination outweighs any such notation.  The examination is the most probative evidence as to whether the Veteran has tinnitus and he adamantly denied experiencing tinnitus.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for tinnitus has not been presented and the appeal must be denied.

Accordingly, service connection for tinnitus is not warranted as the most probative evidence shows that the Veteran does not have the claimed disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, the doctrine is not for application.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


